                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

    MICHAEL A. WOOD,                             :   Case No. 3:18-cv-168
                                                 :
           Plaintiff,                            :   District Judge Thomas M. Rose
                                                 :   Magistrate Judge Sharon L. Ovington
    vs.                                          :
    CHAD EUBANKS, et al.,                        :
                                                 :
           Defendants.                           :
                                                 :


                                            ORDER


          Plaintiff Michael A. Wood brings this case pro se against Defendants Chad

Eubanks, Mario Troutman, Cherish Steiger, Matthew Yakes, Jacob Shaw, and Joseph

Johnson alleging under 42 U.S.C. § 1983 and Bivens1 that they violated his Constitutional

rights, including his First Amendment, Fifth Amendment, and Fourteenth Amendment

rights. This case is before the Court upon Plaintiff’s Motion for Appointment of Counsel

(Doc. #20), Plaintiff’s Motion to Depose Defendants (Doc. #21), Defendants’ Response

(Doc. #24), and Plaintiff’s Motions for Leave to Supplement Complaint (Doc. #s 25-26).

          This Court denied Plaintiff’s first Motion to Appoint Counsel. (Doc. #s 8, 11).

He now renews his Motion. (Doc. #20). However, the circumstances have not changed.

As previously explained, the Constitution does not require the appointment of counsel for

indigent plaintiffs in cases such as this; Congress has not provided funds with which to


1
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999
(1971).
compensate attorneys who might agree to represent those plaintiffs; and there are not

enough attorneys who can absorb the costs of representing persons on a voluntary basis to

permit the Court to appoint an attorney for all who file cases on their own behalf. The

Court makes every effort to appoint counsel in those cases which proceed to trial, and in

exceptional circumstances will attempt to appoint counsel at an earlier stage of the

litigation. No such circumstances appear in this case. Accordingly, Plaintiff’s Motion

for Appointment of Counsel (Doc. #20) is DENIED.2

        Plaintiff seeks leave to depose Defendants Chad Eubanks, Mario Troutman, Jr.,

Cherish Steiger, Matthew Yates, Jacob Shaw, and Joseph Johnson. (Doc. #21).

Defendants correctly observe that the Federal Rules of Civil Procedure do not require

leave of court to depose opposing parties. Fed. R. Civ. P. 30 (a)(2)(B) requires a party to

seek leave of court if the deponent is confined in prison. Defendants are not incarcerated

and therefore, Plaintiff does not need leave of the Court to depose them. Accordingly,

Plaintiff’s Motion for Leave to Depose Defendants (Doc. #21) is DENIED as moot.

        To the extent Plaintiff is asking the Court to pay for the costs associated with those

depositions, “‘this court has no authority to finance or pay for a party’s discovery

expenses even though the party has been granted leave to proceed in forma pauperis

under 28 U.S.C. § 1915(a).’” Shoucair v. Snacker, No. 05-40341, 2009 WL 482689, *1

(E.D. Mich. Feb. 25, 2009) (quoting Coates v. Kafczynski, No. 2:05-cv-3, 2006 WL



2
  Legal Aid of Western Ohio and the Greater Dayton Volunteer Lawyers Project provide legal assistance
in civil matters to eligible low-income individuals. See Legal Aid Line, Legal Aid of Western Ohio, Inc.,
https://legalaidline.lawolaw.org/ (last visited July 23, 2019) (applications accepted online, over the phone
(888-534-1432), or in person at any Legal Aid of Western Ohio office).


                                                     2
416244, *2-3 (W.D. Mich. 2006)) (citing Badman v. Stark, 139 F.R.D. 601, 605 (M.D.

Pa. 1991) (§ 1915 does not require the government to advance funds for deposition

expenses); Doe v. United States, 112 F.R.D. 183, 184-85 (S.D.N.Y. 1986) (in forma

pauperis statute does not require government to advance funds for deposition expenses);

Sturdevant v. Deer, 69 F.R.D. 17, 19 (E.D. Wis. 1975) (28 U.S.C. § 1915 “does not

extend to the cost of taking and transcribing a deposition.”)) (other citations omitted).

However, there are several alternatives Plaintiff may consider. “In some cases, prison

officials have offered a deposition by telephone, so long as Plaintiff can first demonstrate

his ability to pay the fees associated with conducting telephonic depositions.” Dearing v.

Mahalma, No. 1:11-CV-204, 2012 WL 524438, *2 (S.D. Ohio Feb. 16, 2012) (Bowman,

M.J.) (citing Brown v. Carr, 236 F.R.D. 311 (S.D. Tex. 2006) (state prisoner proceeding

in forma pauperis in § 1983 action against prison officials required to pay fees associated

with conducting telephonic depositions of officials)). “If Plaintiff cannot afford to take

the depositions of Defendants via telephone, he may take the depositions upon written

questions, see Rule 31. Alternatively, he may simply serve Defendants with

interrogatories under Rule 33 ….” Id.

       Last, Plaintiff seeks leave to supplement his Complaint to assert additional claims

against all Defendants. (Doc. #s 25-26). Defendants have not filed a response to

Plaintiff’s Motions and the deadlines for doing so have expired. Accordingly, Plaintiff’s

Motions for Leave to Supplement Complaint (Doc. #s 25-26) are GRANTED. Plaintiff

shall file his amended complaint on or before August 2, 2019.




                                              3
                         IT IS THEREFORE ORDERED THAT:

      1.        Plaintiff’s Motion for Appointment of Counsel (Doc. #20) is
                DENIED;

      2.        Plaintiff’s Motion for Leave to Depose Defendants (Doc. #21)
                is DENIED; and

      3.        Plaintiff’s Motions for Leave to Supplement Complaint (Doc.
                #s 25-26) are GRANTED.

July 23, 2019                                    s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             4
